White, J.
In Benson v. The State, 1 Texas Ct. App. 6, it was held that “ art. 714 of the Penal Code (Pose. Dig., art. 2345) was enacted to prevent cruelty to certain animals, whether by the owner or another person, and that it was not necessary, in the indictment, to allege the ownership of the animal, nor to negative the idea that it is the property of the accused.” Collier v. The State, 4 Texas Ct. App. 12; Turman v. The State, 4 Texas Ct. App. 586. Tested by the established rules, the indictment in this case is a good one.
*483There is a total want of diligence shown on the part of defendant to procure the testimony of the witness Brooks, whose evidence is claimed, in the motion for a new trial, to be newly discovered. If defendant was living with Brooks at the time the cow was killed, and was continuously at his house, “ either lying in bed or attending to some domestic matters, so that it was impossible for him to have then been guilty of shooting a cow,” as Brooks states in his affidavit, it seems unreasonable and improbable that he did not know that Brooks could prove these facts.
The court did not err in overruling the motion for a new trial; and, there being no error seen in the record, the judgment is affirmed.

Affirmed.